Case 19-10065-tnw   Doc 19   Filed 04/25/19 Entered 04/25/19 11:18:52   Desc Main
                             Document     Page 1 of 6
Case 19-10065-tnw   Doc 19   Filed 04/25/19 Entered 04/25/19 11:18:52   Desc Main
                             Document     Page 2 of 6
Case 19-10065-tnw   Doc 19   Filed 04/25/19 Entered 04/25/19 11:18:52   Desc Main
                             Document     Page 3 of 6
Case 19-10065-tnw   Doc 19   Filed 04/25/19 Entered 04/25/19 11:18:52   Desc Main
                             Document     Page 4 of 6
Case 19-10065-tnw   Doc 19   Filed 04/25/19 Entered 04/25/19 11:18:52   Desc Main
                             Document     Page 5 of 6
Case 19-10065-tnw   Doc 19   Filed 04/25/19 Entered 04/25/19 11:18:52   Desc Main
                             Document     Page 6 of 6
